            Case 3:20-cv-00092-RCJ-WGC Document 4 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     BILL LIETZKE,                                    )   Case No.: 3:20-CV-00092-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11                             Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 3)
                                                      )
13
     CITY OF PHILADELPHIA, et al.,                    )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 3 1) entered on March 24, 2020, recommending that the Court deny
19

20   Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and dismiss this action.

21   No objection to the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                           1
           Case 3:20-cv-00092-RCJ-WGC Document 4 Filed 05/20/20 Page 2 of 2



 1         IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 3) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma
 4

 5
     Pauperis (ECF No. 1) is DENIED.

 6         IT IS FURTHER ORDERED that this action is DISMISSED.
 7         IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 8
           IT IS SO ORDERED.
 9
                                                 Dated this 20th day of May, 2020.
10

11

12                                               ROBERT C. JONES
                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
